NO. 12-22-00297-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

CHERYL JACKSON AND JOHN                          §      APPEAL FROM THE
HARMON,
APPELLANTS
                                                 §      COUNTY COURT AT LAW NO. 2
V.

MEGAN JOHNSON,                                   §      SMITH COUNTY, TEXAS
APPELLEE

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5. An appellate court may enforce Rule 5 by any order
that is just. Id. After giving ten days’ notice, an appellate court may dismiss an appeal because
the appellant failed to comply with a requirement of the appellate rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time. TEX. R. APP. P.
42.3(c).
       On November 15, 2022, the Clerk of this Court notified Appellants, Cheryl Jackson and
John Harmon, that the filing fee in this appeal is due. Appellants were informed that failure to
remit the filing fee on or before November 28, would result in the Court’s taking appropriate
action, including dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The
date for remitting the filing fee passed, and Appellants have not responded to this Court’s notice,
paid the filing fee, or otherwise shown that they are excused from paying the fee. 1
         Because Appellants failed, after notice, to comply with Rule 5, the appeal is dismissed. 2
See TEX. R. APP. P. 42.3(c).
Opinion delivered December 7, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
           The case information sheet from the Smith County Clerk’s Office reflects that Appellants have not been
declared indigent.
         2
           We also note that Appellants’ notice of appeal fails to comply with appellate Rule 9.5 and Section
51.017(a) of the Texas Civil Practice and Remedies Code. See TEX. R. APP. P. 9.5 (service); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 51.017(a) (West Supp. 2019) (notice of appeal must be served on each court reporter
responsible for preparing reporter’s record).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 7, 2022


                                         NO. 12-22-00297-CV


                         CHERYL JACKSON AND JOHN HARMON,
                                     Appellants
                                        V.
                                 MEGAN JOHNSON,
                                      Appellee


                            Appeal from the County Court at Law No. 2
                           of Smith County, Texas (Tr.Ct.No. 71235-A)


                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.